              Case 3:20-cv-05666-RSL Document 7 Filed 08/03/20 Page 1 of 2



1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8     WILL CO. LTD.,
9                   Plaintiff,
                                                        Case No. C20-5666RSL
10           v.
                                                        ORDER GRANTING LEAVE FOR
11    DOES 1 - 20, d/b/a AVGLE.COM,                     PRELIMINARY DISCOVERY
12                  Defendants.
13
14          This matter comes before the Court on “Plaintiff Will Co Ltd’s Ex Parte Motion
15   for Early Discovery.” Dkt. # 4. Because plaintiff cannot identify the Doe defendants
16   without taking discovery from website hosting companies, internet service providers, and
17   advertisers associated with Avgle.com and/or the delivery of the content on that site,
18   plaintiff’s motion is GRANTED.
19          Plaintiff may issue subpoenas under Fed. R. Civ. P. 45 on Tucows Domains, Inc.;
20   GoDaddy, LLC; Domains by Proxy, LLC; CloudFlare, Inc.; PayPal, Inc.; Tiger Media,
21   Inc.; Multi Media, LLC; Mile High Glass Pipes, Inc.; and/or Enom, Inc. for the sole
22   purpose of seeking information that would allow the identification of and service on the
23   Doe defendants. Any internet service provider shall have seven (7) days after service of a
24   subpoena to notify the subscriber(s) that their identit(y/ies) have been subpoenaed by
25   plaintiff. Each subscriber whose identity has been subpoenaed shall have twenty- one (21)
26
     ORDER GRANTING LEAVE FOR
     PRELIMINARY DISCOVERY - 1
                Case 3:20-cv-05666-RSL Document 7 Filed 08/03/20 Page 2 of 2



1    calendar days from the date of such notice to file and serve an objection or motion to
2    quash. The objection or motion need not contain the subscriber’s identifying information:
3    the subscriber may be identified by his or her IP address.
4           The ISP shall not disclose defendants’ identifying information before or during the
5    28 day period or if a timely objection/motion is made unless and until the
6    objection/motion is resolved by the Court. If an objection is served, plaintiff has the
7    burden of seeking to compel discovery under Fed. R. Civ. P. 45(d)(2)(B)(i). The ISP shall
8    preserve any material responsive to the subpoena for a period of sixty (90) days from
9    receipt of the objection. If no objection is served, the ISP shall comply with the subpoena
10   within seven (7) days or as soon as possible after termination of the 28-day period.
11
            Plaintiff shall provide a copy of this Order with each subpoena issued pursuant
12
     thereto.
13
14
            DATED this 3rd day of August, 2020.
15
16
17                                              A
                                                Robert S. Lasnik
18                                              United States District Judge
19
20
21
22
23
24
25
26
     ORDER GRANTING LEAVE FOR
     PRELIMINARY DISCOVERY - 2
